NO. 12-18-00341-CV
                                IN THE COURT OF APPEALS
                   TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


 IN RE:                                                       §

 MARY KAYE YOUNG,                                             §   ORIGINAL PROCEEDING

 RELATOR                                                      §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Relator, Mary Kaye Young, filed this original proceeding to challenge Respondent’s
granting of a motion for new trial filed by the Real Party in Interest, Jim Neal Young.1 On January
9, 2019, this Court conditionally granted Relator’s petition and directed Respondent to vacate his
order granting Jim’s motion for new trial. By an order signed on January 10, Respondent complied
with this Court’s opinion and order, rendering this proceeding moot. Accordingly, we dismiss
Relator’s petition for writ of mandamus as moot.
Opinion delivered January 16, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



         1
             Respondent is the Honorable Chad W. Dean, Judge of the County Court at Law in Rusk County, Texas.
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                          JANUARY 16, 2019

                                        NO. 12-18-00341-CV



                                      MARY KAYE YOUNG,
                                            Relator
                                              V.

                                      HON. CHAD W. DEAN,
                                           Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by Mary
Kaye Young; who is the relator in Cause No. 2017-08-326, pending on the docket of the County
Court at Law of Rusk County, Texas. Said petition for writ of mandamus having been filed herein
on December 10, 2018, and the same having been duly considered, because it is the opinion of this
Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED and ORDERED
that the said petition for writ of mandamus be, and the same is, hereby dismissed as moot.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.